Per Curiam.
The state of the ease shows that on March 8th, 1921, plaintiff applied to the defendant for a loan upon a mortgage of $10,000 and executed a mortgage as of that daté; that on *22June 14th, 1921, the defendant, not having sufficient cash to make the loan, gave the plaintiff $6,000 in cash and $4,000 in prepaid stock but retained interest on the mortgage from the date of execution, amounting to $150. Eor this sum the plaintiff brought suit and recovered and the defendant appeals. The only question is whether the plaintiff was bound to pay interest from the date of the mortgage or from the date he was paid the money. The trial court determined it v^as from the date the money was paid, and this we think was right. It is quite manifest from the state of the case that' the money was not being held for the plaintiff from March 8th, because they were not able to consummate the loan in cash on June 14th. Thpre is no dispute about the facts, but the defendant claims that according to the mortgage they are entitled to have interest from March 8th, although they did not pay the money until June 14th, 1921. Our opinion is that they are only entitled to interest from the time they advanced! the money unless there was some arrangement that the defendant was to hold the money subject to the plaintiff’s order, and there is no such proof.
The judgment, will be affirmed, with costs.